DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 26 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0257987 to Saari et al.
In regards to claim 1, Saari teaches a structure (Figure 4 [0083]) comprising a substrate (not shown) and an array of pixels (38) over the substrate, each pixel (40) including a set of diffraction gratings (24) directly on a semiconductor photodetector [0075], wherein a pitch of the set of diffraction gratings associated with each pixel in the array of pixels are different (Figures 11-13).  But Saari fails to expressly teach the pitch of the set of diffraction gratings to be different to enable each pixel to detect a specific wavelength of light different than other pixels of the array of pixels.  However, the functionality of the ridges and their pitch in each of the grating structures is to pass/filter the wanted and unwanted wavelengths.  By changing the pitch of the diffraction gratings, the grating would functionally detect the specific wavelengths according to the pitch of each diffraction grating and therefore, detect different specific wavelengths.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the diffraction gratings to be different to enable each pixel to detect a specific wavelength of light different than other pixels of the array of pixels.
In regards to claim 4, Saari teaches each set of diffraction gratings includes one of polysilicon and silicon. [0069]
In regards to claim 5, Saari teaches the semiconductor photodetector comprises germanium (Ge), silicon (Si), or silicon germanium (SiGe). [0112]
	In regards to claims 6 and 7, although Saari fails to expressly teach wherein at least one semiconductor photodetector includes a p- type doped region separated from an n-type doped region by an intrinsic region, the inclusion of an intrinsic region between a p-type doped region and an n-type doped region is commonly applied in order to provide a greater distance between the P and N regions thereby increasing the level of isolation.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided at least one semiconductor photodetector includes a p- type doped region separated from an n-type doped region by an intrinsic region and at least one semiconductor photodetector includes a first p-type doped region separated from a second p-type doped region by an intrinsic region, and an n-type doped region adjacent one of the first and second p-type doped regions.
In regards to claim 8, Saari fails to expressly teach the pitch of the set of diffraction gratings for at least one pixel of the array of pixels is non-uniform.  However, the functionality of the ridges and their pitch in each of the grating structures is to pass/filter the wanted and unwanted wavelengths.  By changing the pitch of the diffraction gratings, the grating would functionally detect the specific wavelengths according to the pitch of each diffraction grating and therefore, detect different specific wavelengths.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the pitch of the set of diffraction gratings for at least one pixel of the array of pixels is non-uniform.
	In regards to claim 9, Saari teaches the set of diffraction gratings includes a base layer (46) on the semiconductor photodetector and a plurality of diffraction grating elements extending from the base layer. 
	In regards to claim 10, Saari teaches the array of pixels absorbs greater than one wavelength of light.
Allowable Subject Matter
Claims 2, 3 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record fails to disclose or reasonably suggest an air cavity under at least one semiconductor photodetector in the substrate in addition to the accompanying features of the independent claim and any intervening claims.  A close prior art of record is U.S. Patent Application Publication 2017/0108375 to Brueck et al.  Brueck teaches an array of pixels, each having a set of diffraction gratings directly on a semiconductor photodetector.  Brueck further teaches the photodetector to be formed of at least two semiconductor layers, one of the semiconductor layers configured to have a plurality of holes that may be interconnected.  But Brueck fails to teach an air cavity under the photodetector, the air cavity in the substrate.  Another close prior art of record is U.S. Patent Application Publication 2018/0180468 to Wang et al.  Wang teaches a photodetector chip having a photodetector on the surface.  (Figure 4)  Wang further teaches a cavity in the substrate under the photodetector.  However, the purpose of the cavity of Wang is to direct the signal from the first facet into the photodetector.  Wang does not teach the photodetector to be a part of an array of pixels or coupled to a set of diffraction gratings for detecting different wavelengths.
Claims 11-16 are allowed.  The prior art of record fails to disclose or reasonably suggest a structure comprising a substrate, an array of pixels over the substrate, each pixel including a set of diffraction gratings directly on a semiconductor photodetector, wherein each set of diffraction gratings includes one of polysilicon and silicon: a trench isolation about each semiconductor photodetector, and an air cavity under at least one semiconductor photodetector in the substrate, wherein a pitch of the set of diffraction gratings associated with each pixel in the array of pixels are different to enable each pixel to detect a specific wavelength of light different than other pixels of the array of pixels such that the array of pixels absorbs greater than one wavelength of light in addition to the accompanying features of the independent claim.  For reason similar to objected to claims 2, 3, and 18 above, the prior art fails to teach an air cavity under at least one semiconductor photodetector in the substrate.  Close prior arts of record to Brueck and Wang have been discussed in objected to claims 2, 3 and 18 above.  
Claims 17-20 are allowed.  The prior art of record fails to disclose or reasonably suggest a method comprising forming an array of pixels on a substrate by: forming an array of semiconductor photodetectors on a substrate, the array of semiconductor photodetectors surrounded by a trench isolation and forming a set of diffraction gratings directly on each semiconductor photodetector to create the array of pixels, wherein a pitch of the set of diffraction gratings associated with each semiconductor photodetector is different to enable each pixel to detect a specific wavelength of light different than other pixels of the array of pixels in addition to the accompanying features of the independent claim.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
References B and C discuss diffractive gratings over photodetectors and pixel arrays.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/            Primary Examiner, Art Unit 2874